Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                      DETAILED ACTION
1. The Applicant’s response to the office action filed on June 02, 2021 has been considered and acknowledged.
                                                 Status of the Application
2. Claims 1-13 are pending under examination. Claims 1, 2 and 6 were amended. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part for the reasons that follow. The action is made Final necessitated by the amendment.
Response to Arguments:
3. The objection to the claims has been withdrawn in view of the amendment.
4. The rejection of the claims 1-7 under 35 USC 112, second paragraph has been withdrawn in view of the amendment.
5. The rejection of claims under obviousness type of double patenting over claims in US patent 10,577,647 has been withdrawn in view of the terminal disclaimer.
6. With reference to the rejection of claims 6, 9 and 11 under 35 USC 102(b) as being anticipated by Englert, the Applicant’s arguments and the amendment have been fully considered and found persuasive in view of the amendment and the rejection has been withdrawn in view of the amendment.
7. With reference to the rejection of claims 1-13 under 35 USC 103(a) as being unpatentable over Englert  in view of Bortolin et al., the Applicant’s arguments and the amendment have been considered and found persuasive in-part. The rejection of claims 
                                 New Rejections necessitated by the Amendment
Claim Rejections - 35 USC § 102
8.  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 6, 9 and 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fan et al. (US 2002/0006617).
   Fan et al. teach a method of claim 6, for detecting a target nucleic acid comprising:
 a) hybridizing first and second oligonucleotide probes to the target nucleic acid, wherein the first and the second oligonucleotides are complementary to adjacent 
b) ligating hybridized first and second oligonucleotide probes to form a ligation product (see entire document, at least para 0092, 0139-0147, fig. 9, 0015-0018);
c) denaturing the ligation product from the target nucleic acid (see at least para 0092, 0139-0147, fig. 9, 0015-0018);
d) hybridizing the ligation product to a third oligonucleotide probe (rolling circle primer, RCA probe or capture probe), wherein the third probe comprises, in a 3’to 5’ direction, a hybridization region that is complementary to at least a portion of the ligation product and a non-hybridizing region that is not complementary to the ligation product , wherein the third oligonucleotide hybridizes to at least a portion of both the first and second oligonucleotide probes (see entire document, at least para 0092-0097, Fig. 9, 0139-0147: indicating that the rolling circle primer or RCA probe hybridizes to universal priming sequences or target complementary sequences in the first and second probes);
e) extending the ligation product along the third oligonucleotide probe to form an
amplicon (see entire document at least para 0092, 0139-0147, fig. 9); and
f) detecting the target nucleic acid by detecting the amplicon (see at least para 0092, 0095, 0139-0147, fig. 9).
With reference to claim 9, 11, Fan et al. teach the method comprises immobilizing the third oligonucleotide probe to a solid support, wherein the solid support is a bead (see entire document, at least para 0146). For all the above the claims are anticipated.

Claim Rejections - 35 USC § 103
9.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5 and 13, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable
over Englert (US 6,964,847) in view of Bortolin et al. (US 2003/0113781).
Englert teaches a method of claim 1, for detecting a ligation product comprising a first and a second oligonucleotide probe that are ligated together (see at least col. 39, line 59-67, col. 40, line 1-40, col. 8, line 36-44, col. 9, line 39-48,col. 10, line 1-10), the method comprising:
 a and b) providing  and hybridizing an oligonucleotide probe comprising a ligation-product specific sequence (capture probe) complementary to at least a portion of the ligation product and a portion non- complementary to the ligation product (see at least col. 10, line 11-39, col. 39, line 59-67, col. 40, line 1-40,); and c) detecting the target nucleic acid by detecting the amplicon (see at least col. 10, line 40-63, col. 11, line 1-23, col. 39, line 59-67, col. 40, line 1-40).
With reference to claims 1-5, 13, Englert teaches that the oligonucleotide probe further comprises a partial duplex wherein the duplex portion comprises self-complementary (tag and anti-tag) sequences and a primer sequence of the probe comprises ligation-product specific sequence (target binding sequence) (see at least 
However, Englert did not specifically teach a blocker between the anti-tag sequence and tag sequence. 
Bortolin et al. teach a method for detecting a target nucleic acid using a the probe-primer comprising hairpin loop and a primer sequence at 3’ end wherein a blocker positioned in the loop region which is between tag and anti-tag sequences (duplex stem) the probe which prevents extension of 3’ end of the strand to be amplified by polymerase (see entire document, at least Fig. 11, para 0210-0212).
It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to modify the polynucleotide as taught by Englert with the inclusion of blocker between self complementary sequences (tag and anti- tag) as taught by Bortolin et al. for the purpose of developing an improved efficient target detecting method. The ordinary person would have motivated to combine the references because the artisan would have a reasonable expectation of success that such a combination would result in an efficient and sensitive method for target nucleic acid detection because Bortolin et al. explicitly taught that the blocker between two self-complementary sequences would prevent polymerase mediated extension of the strand comprising said blocker and its use in PCR and ligase mediated chain reaction (see at least para 0210, 0212) and such modification of the product would be obvious over the cited prior art.

Allowable Subject matter
10.  Claims 7-8, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                             Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair-my. uspto. gov/ pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637